

FOURTH AMENDMENT TO CONSULTING AGREEMENT
 
This Fourth Amendment to Consulting Agreement (this “Amendment”) is made as of
this 1 day of January, 2011 by and between PROLOR Biotech INC., a Nevada
corporation (the “Company”), and Avri Havron (“Executive”), and amends that
certain Consulting Agreement, dated January 1, 2007, between Modigene Inc., a
Delaware corporation (“Modigene DE”), and Executive, as amended by that certain
First Amendment to Consulting Agreement, dated February 29, 2008 between
Employer and Executive (the “First Amendment”), as amended by that certain
Second Amendment to Consulting Agreement, dated July 17, 2008 between Employer
and Executive (the “Second Amendment”), as amended by that certain Third
Amendment to Consulting Agreement, dated January 24, 2010 between Employer and
Executive (the “Third Amendment”) (as amended, restated, supplemented or
modified from time to time, the “2007 Agreement”).
 
RECITALS:
 
A.           The parties desire to modify certain provisions of the 2007
Agreement concerning the Executive’s compensation.
 
B.           Pursuant to Section 11 of the 2007 Agreement, the parties desire to
enter into this Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to the following amendments to the
2007 Agreement:
 
AGREEMENT:
 
1.           Amendment to Section 3.  Section 3 of the 2007 Agreement is hereby
deleted in its entirety and replaced with the following:
 
“ In consideration for any services to be provided under Section 2, the Company
shall pay to the Consultant an annual consulting fee of Two Hundred and Seventy
Thousand U.S. Dollars ($270,000.00) plus V.A.T (if applicable); effective
January 1, 2011, and payable in equal monthly installments on the first of each
month upon providing the Company with an invoice. Effective June 1 2008,
payments will be in Israeli Shekels (IS) according to IS-US$ exchange rate of
3.86 IS/US$. Consultant shall be eligible to receive an annual cash bonus up to
$60,000, as determined by the Board, payable within 30 days after the end of the
fiscal year of Company, which shall be based upon performance criteria
established by the Board, and bonus payment will be in Israeli Shekels (IS)
according to IS-US$ exchange rate of 3.86 IS/US$.”
 
2.           Effectiveness.  The amendments to the 2007 Agreement contemplated
by this Amendment shall be deemed effective immediately upon the full execution
of this Amendment, without any further action required by the parties hereto.

 
 

--------------------------------------------------------------------------------

 
 
3.           The Agreement.  All references in the 2007 Agreement to the term
“Agreement” shall be deemed to refer to the 2007 Agreement referenced in, and as
amended by, each of the amendments set forth in the preamble to this Amendment.
 
4.           Amendment and 2007 Agreement to be Read Together.  This Amendment
amends and is part of the 2007 Agreement, and the 2007 Agreement and this
Amendment shall henceforth be read together and shall constitute the
Agreement.  Except as otherwise set forth herein, the 2007 Agreement shall
remain in full force and effect.
 
5.           Headings.  Headings used in this Amendment are for convenience only
and shall not affect the construction or interpretation of the 2007 Agreement or
this Amendment.
 
6.           Counterparts.  This Amendment may be executed by facsimile and in
one or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.
 
[The Remainder of this Page is Intentionally Left Blank]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.
 
COMPANY:
 
CONSULTANT:
     
PROLOR Biotech, INC.
         
By:
/s/ Shai Novik
 
/s/ Avri Havron
 
Name:
Shai Novik
 
Avri Havron
 
Title:
President
             
Notice Address:
                       

 
 
S-1

--------------------------------------------------------------------------------

 